Citation Nr: 1016573	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative arthritis and degenerative disc 
disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for incomplete paralysis of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty for more than 21 years, 
prior to his retirement in May 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for degenerative arthritis and 
degenerative disc disease of the lumbar spine and for 
incomplete paralysis of the right lower extremity.  
Evaluations of 20 percent and 10 percent, respectively, were 
assigned, effective May 27, 2004.  The Veteran disagreed with 
the assigned ratings.  By rating action dated February 2008, 
the RO assigned a 100 percent evaluation under the provisions 
of 38 C.F.R. § 4.30 (2009) for degenerative arthritis and 
degenerative disc disease of the lumbar spine for the period 
from October 30, 2007, through January 31, 2008.  The 20 
percent schedular evaluation was restored, effective February 
1, 2008.  When this case was previously before the Board in 
April 2009, it was remanded for additional development of the 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to January 5, 2006, forward flexion of the lumbar 
spine was to 50 degrees without pain.  

2.  Beginning January 5, 2006, forward flexion of the 
thoracolumbar spine was limited by pain to 40 degrees or 
less.

3.  The Veteran's incomplete paralysis of the right lower 
extremity is not more than mild.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for degenerative arthritis and degenerative disc 
disease of the lumbar spine prior to January 5, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2009).

2.  The criteria for an initial evaluation of 40 percent for 
degenerative arthritis and degenerative disc disease of the 
lumbar spine, effective January 5, 2006, have been more 
nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5242, 5243 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for incomplete paralysis of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a November 2004 letter, the VA provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claim for service connection, 
to include what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  A March 2006 letter provided notice 
concerning his claim for a higher rating, as well as 
informing the Veteran of the information and evidence needed 
to establish a disability rating and effective date.  The 
case was last readjudicated in December 2009.

In any event, this claim arises from the initial award of 
service connection for the Veteran's service-connected 
degenerative arthritis and degenerative disc disease of the 
lumbar spine, and for incomplete paralysis of the right lower 
extremity.  In Dingess, the United States Court of Appeals 
for Veterans Claims (Court) held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, private and VA medical records, and the 
reports of VA examinations.

The appellant was notified and aware of the evidence needed 
to substantiate this claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the 
claims process by submitting evidence and providing argument.  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

	I.  Degenerative arthritis and degenerative disc disease 
of the lumbar spine 

A 20 percent evaluation is warranted where there is forward 
flexion of the thoracoulumbar spine greater than 30 degrees 
but not greater than 60 degrees, or a combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation may be assigned.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note 1.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  Id. 
at Note 2.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings.  When examined 
by the VA in April 2005, the Veteran reported he took Tylenol 
for his low back pain.  He said it reduced his pain from 9/10 
to 6/10.  The examination demonstrated limitation of motion 
of the lumbar spine with pain on all movements.  A functional 
capacity evaluation at a private facility in January 2006 
revealed forward flexion of the thoracic spine to 38 degrees 
and forward flexion of the lumbar spine to 13 degrees.  

The Veteran was again examined by the VA in September 2006.  
It was noted the Veteran wore a back brace and used a walker.  
The examiner indicated it was difficult to examine the 
Veteran since he was reluctant to remove the brace secondary 
to pain.  He stated he was unable to perform range of motion 
testing due to the brace.  

The Veteran underwent a lumbar laminectomy for spinal 
stenosis in October 2007.  

The Veteran was most recently examined by the VA in September 
2009.  He reported pain on a daily basis and said the maximum 
he could walk was one block on level ground.  He asserted he 
had experienced 15 incapacitating episodes of back pain in 
the previous year.  He related limitations in standing and 
walking.  The examiner noted the Veteran experienced a severe 
degree of motion pain getting on and off the examination 
table.  He noted the Veteran had to brace himself on his 
walker as he attempted range of motion testing.  Flexion was 
to 40 degrees and extension was to 10 degrees.  Lateral 
flexion was to 10 degrees bilaterally, and rotation was to 10 
degrees bilaterally.  All motions were slow and painful.  
There was tenderness over the mid lumbar spine in the 
paraspinal musculature, bilaterally.  The Veteran's gait was 
markedly diminished.  

The evidence against the Veteran's claim includes the medical 
findings of record.  As noted above, in order to assign a 40 
percent evaluation under Diagnostic Code 5242, forward 
flexion of the lumbar spine must be to 30 degrees or less or 
there must be favorable ankylosis of the entire thoracolumbar 
spine.  None of the evidence reflects ankylosis of the 
thoracolumbar spine.

Prior to January 2006, private treatment records note 
complaints of low back pain, but do not reflect forward 
flexion to 30 degrees or less.  Physical therapy notes 
reflect that Veteran was progressing well and reported a 90 
percent decrease in symptoms on a November 2004 report.  He 
was noted at that time to be doing well and largely 
asymptomatic.  On the April 2005 VA examination, the 
Veteran's forward flexion was to 50 degrees without pain.  

A Functional Capacity Evaluation on January 5, 2006 revealed 
forward flexion of the thoracic spine to 38 degrees and 
forward flexion of the lumbar spine to 13 degrees.  The 
report revealed the Veteran underwent many functional tests 
including lifting, bending, standing and sitting.  
Significant back pain was reported.  August 2006 outpatient 
treatment reports reflect the Veteran reporting that he 
received back injections from his private provider which 
helped.  During the September 2006 VA examination, the 
Veteran would not remove his back brace to perform range of 
motion due to pain.  

When seen by a private physician about one month after the 
surgery it was noted the Veteran had limited range of motion 
of the lumbar spine, but he was able to ambulate in the 
office without his walker.  He was said to be making good 
progress.  

The September 11, 2009 VA examination of the spine showed 
that forward flexion of the lumbar spine was to 40 degrees.  
The Veteran was unable to carry out repetitions of flexion 
and extension due to pain and unsteadiness.  

Upon a review of the record as a whole, the Board notes that 
except for the January 2006 treatment note, the Veteran's 
range of motion of the lumbar spine has exceeded 30 degrees.  
However, following the January 5, 2006 visit, the Veteran has 
complained of significant pain and functional impairment due 
to his service connected lumbar spine condition.  The records 
note the Veteran received epidural injections for pain 
management, and continues to currently experience painful 
motion and functional limitations.  Thus, after resolving all 
doubt in the Veteran's favor, the Board concludes that a 40 
percent evaluation is warranted from January 5, 2006, based 
on the functional impairment caused by his lumbar spine 
disorder.  Prior to that date, the Veteran was able to bend 
to 50 degrees without pain, and the 20 percent evaluation 
assigned during that period adequately addresses his 
complaints and functional limitation.

Moreover, the Board finds that an evaluation in excess of 40 
percent is not warranted for any period after to January 5, 
2006 (excluding the period during which the Veteran was 
receiving a total evaluation for his surgical convalescence).  
In this regard, there is no evidence of ankylosis of the 
thoracolumbar spine.  Further, although the Veteran alleged 
at the time of the September 2009 VA examination that he had 
experienced many incapacitating episodes during the previous 
year, this is not supporting by the clinical evidence.  When 
seen by the VA in January 2009, it was reported that the 
Veteran's chronic low back pain had improved since his 
surgery.  The evidence fails to establish the Veteran has 
incapacitating episodes with a total duration of at least 
four weeks during a 12-month period.  There is no 
documentation in the record, despite the presence of private 
and VA treatment records reflecting back complaints, that bed 
rest has been prescribed by a physician for his low back 
disability.  Thus, there is no basis for a higher evaluation 
on the basis either of limitation of motion or incapacitating 
episodes.

In summary, the preponderance of the evidence is against 
entitlement to an evaluation in excess of 20 percent for the 
Veteran's lumbar spine disorder prior to January 5, 2006.  
However, entitlement to a 40 percent rating, but no higher, 
effective January 5, 2006 is warranted.  


	II.  Incomplete paralysis of the right lower extremity 

An 80 percent rating is assignable for complete paralysis of 
the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  A 60 percent rating may be 
assigned for incomplete paralysis of the sciatic nerve which 
is severe, with marked muscular atrophy.  A 40 percent rating 
is assignable when moderately severe.  A 20 percent rating 
may be assigned when moderate.  A 10 percent rating may be 
assigned when mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  There 
are many references in the record to complaints involving the 
right lower extremity.  The Veteran was seen at a private 
facility in January 2005 and there was tenderness to 
palpation to the right sacroiliac joint and the right 
buttock.  Decreased sensation to touch was also present.  
Strength in the right leg was 3/5.  The assessment was 
sacroiitis with right radiculopathy.  In May 2006, straight 
leg raising was positive, there was a slight increase in 
tone, and 4/5 strength in the right lower extremity.  

On VA examination of the spine in September 2006, there was 
muscle wasting of the right thigh.  Strength in the right 
lower extremity was 3/5.  Decreased light touch on the right 
was also reported.  The pertinent impression was 
radiculopathy of the right lower extremity.  

A VA examination in May 2008 demonstrated weakness and mild 
muscle atrophy of the right lower extremity.  

On VA examination of the spine in September 2009, straight 
leg raising was 20 degrees on the right, with low back pain 
and leg pain.  Ankle jerk was 1+ on the right.  The examiner 
commented that there was evidence of lumbar radiculopathy on 
the right.  

The evidence against the Veteran's claim includes the medical 
findings of record.  When seen at a private facility in 
February 2005, the Veteran had radiculitis but there was no 
current radiculopathy.  An examination revealed no weakness 
in the right lower extremity.  Although the Veteran reported 
pain radiating into the right lower extremity at the time of 
the April 2005 VA examination, an examination revealed motor 
was 5/5 and symmetrical throughout, and light touch was 
within normal limits in the right lower extremity.  

The record shows the Veteran underwent a lumbar laminectomy 
in October 2007.  When seen by a private physician for 
follow-up in December 2007, the Veteran related he had 
experienced excellent relief of his radicular leg pain.  
There was no gross focal motor deficit, and no focal sensory 
deficit in the right lower extremity.  

The Veteran was afforded a peripheral nerves examination by 
the VA in August 2009.  The examiner observed there was no 
evidence of neuropathy or radiculopathy of the right lower 
extremity.  

The Board acknowledges that the record reflects conflicting 
evidence regarding the presence of symptoms referable to the 
right lower extremity.  Disparate findings have often been 
noted within a brief time span.  The salient point, however, 
is that even the positive findings fail to establish that the 
incomplete paralysis is more than mild.  The Board concludes, 
therefore, that the preponderance of the evidence is against 
the claim for an initial evaluation in excess of 10 percent 
for incomplete paralysis of the right lower extremity.

	III.  Other considerations

The Board has also considered whether the Veteran's service-
connected degenerative arthritis and degenerative disc 
disease of the lumbar spine and incomplete paralysis of the 
right lower extremity present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case, there are no exceptional or unusual factors with regard 
to the Veteran's low back and right lower extremity 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability levels 
and symptomatology, and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

An initial evaluation in excess of 20 percent for 
degenerative arthritis and degenerative disc disease of the 
lumbar spine, prior to January 5, 2006, is denied.  

An evaluation of 40 percent for degenerative arthritis and 
degenerative disc disease of the lumbar spine, effective 
January 5, 2006, is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

An initial evaluation in excess of 10 percent for incomplete 
paralysis of the right lower extremity is denied.



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


